DETAILED ACTION

Continued Examination Under 37 CFR 1.11
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2013/0068991) in view of Yamauchi et al. (JP 2014-201453)
For claim 1:  Sato teaches a fluorosulfonyl imide salt represented by the formula (1):

    PNG
    media_image1.png
    93
    308
    media_image1.png
    Greyscale

where Ra and Rb is fluorine, R4 is fluorine or a fluorinated hydrocarbon having 1 to 6 carbon atoms, and Ma is an alkali metal salt. (Sato in [0011-0012])  The fluorosulfonyl imide salt is contained in an electrolyte solution containing an electrolyte solution solvent. ([0097])  Butyl acetate from a production step is present as a residual solvent. (Sato in [0053], [0113]), [0165-0173] including Table 4)  It is asserted that butyl acetate is an ester-based solvent.
Sato does not teach or suggest decompressing and/or heating a solution containing the fluorosulfonyl imide salt, the electrolyte solution solvent and the fluorosulfonylimide salt production solvent.  However, Yamauchi in the same field of endeavor teaches decompressing a solution to remove a production solvent. (Yamauchi in 0074)  The skilled artisan would find obvious to modify Sato by decompressing a solution containing the fluorosulfonyl imide salt, the electrolyte solution solvent and the fluorosulfonylimide salt production solvent.  The motivation for such a modification is to prevent the interaction between an alkali metal salt of fluorosulfonylimide and the reaction solvent. (Id.)  
 	As to the volatilization pressure and temperature, absent of unexpected results it is asserted that the skilled artisan would find these as optimizable parameters for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  As the skilled artisan would readily know, the volatilization pressure and temperature each directly affects the rate of evaporation.  
	For claims 3 and 4:  Sato further teaches a carbonate-based electrolyte solution solvent including dimethyl carbonate, inter alia (Sato in [0097)]) 
For claims 6 and 9:  Sato does not explicitly teach the concentration of the fluorosulfonyl imide salt or a residual amount of the fluorosulfonyl imide salt production solvent in the electrolyte solution material.  However, it is asserted that optimization of concentration mass % or residual ppm amounts within the prior art conditions through routine experimentation is within the purview of the skilled artisan, absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
For claim 12:  In Sato, the electrolyte solution has a liquid form. (Sato in [0097])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2013/0068991) in view of Yamauchi et al. (JP 2014-201453), and further in view of Lim et al. (US 2014/0186722)
The teachings of Sato and Yamauchi are discussed above.
Sato does not explicitly teach a method for producing a non-aqueous electrolyte solution comprising mixing the electrolyte solution with a non-aqueous electrolyte solution preparation solvent.  However, Lim in the same field of endeavor teaches producing a non-aqueous electrolyte solution by mixing an electrolyte solution with a non-aqueous electrolyte. (Lim in [0042])  The electrolyte solution material is lithium bis(fluorosulfonyl)imide (LiFSI) and the non-aqueous electrolyte is an organic solvent which comprises propylene carbonate (PC), ethylmethyl carbonate (EMC) and dimethyl carbonate (DMC). (Id.)  The skilled artisan would find obvious to further modify Sato to produce a non-aqueous electrolyte solution by mixing the electrolyte solution with a non-aqueous electrolyte solution preparation solvent.  The motivation for such a modification is to produce a non-aqueous electrolyte solution for a lithium secondary battery having improved high-temperature cycle characteristics, output characteristics after high-temperature storage, capacity characteristics, swelling characteristics and low-temperature output characteristics. ([0008]) 
	
Response to Arguments
Applicant’s arguments filed 11/11/21 with the present amendment have been considered and are persuasive.  The examiner concedes that the present amendment in omitting water as a production solvent overcomes the prior rejection based on Okumura and Karube (rejection now withdrawn).  A new ground of rejection is set forth in the present Office action based on Sato in view of Yamauchi, and Sato, Yamauchi, and Lim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722